                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jerry Agostini,

       Petitioner,

                  v.                                          Case No. 1:18cv862

Warden, Pickaway Correctional
Institution,                                                  Judge Michael R. Barrett

       Respondent.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on August 5, 2019 (Doc. 14).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 14) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 14) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Petitioner’s

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED with

prejudice.

       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.

                                                         s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court
